COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00603-CR
                             NO. 02-13-00604-CR
                             NO. 02-13-00605-CR


ANTONIO HALES, JR.                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1319929R, 1267508D, 1266108D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Antonio Hales, Jr. of attempted capital murder

and assessed his punishment at life in prison (in trial cause number 1319929R),

and the trial court adjudicated Hales guilty of possession of between five pounds

      1
       See Tex. R. App. P. 47.4.
and four ounces of marijuana and possession of less than one gram of a

controlled substance and sentenced him to two years’ confinement in state jail for

each offense (trial cause numbers 1267508D and 1266108D). In three points,

Hales complains that numerous questions asked and arguments made by the

State during trial caused reversible error. We will affirm.

      Hales and Kyesha Holman dated for seven years. On August 17, 2012,

Holman returned to her apartment after work and became upset with Hales, who

was there, because the apartment was a mess.              Hales asked Holman to

accompany him to a friend’s apartment, and the two went there in Hales’s car.

When they arrived at the complex, Holman told Hales to go inside and that she

wanted to stay in the car. The two began to argue, and at some point, Hales

grabbed a gas can from the back seat and doused Holman’s clothes with

gasoline. Holman exited the car and removed most of her clothes before getting

back inside the car. At some point, Hales exited the car to look for his keys.

Holman attempted to drive away, but Hales “caught the passenger door,” choked

Holman, returned to the driver’s seat, and drove to the front of the apartment

complex. Hales then struck a match and threw it at Holman’s feet, where her

gasoline-doused clothes were located. Holman heard a “whoosh sound,” saw

flames “everywhere,” and stuck her hand through the flames to open the

passenger door and exit the car. Holman ran inside an office and asked an

employee for help.    Police later located Hales, who had fled the scene after




                                          2
failing to convince Holman to leave with him. Holman suffered burns to 47% of

her body.

      A grand jury indicted Hales for attempted capital murder, and the State

filed petitions to adjudicate him guilty of the two drug offenses described above.

This appeal followed his convictions for all three offenses.

      Hales argues in his first point that the State violated his Fifth Amendment

privilege against self-incrimination while examining an arson investigator,2 that

the State improperly exploited his silence and shifted the burden of proof to him




      2
       The exchange occurred as follows:

            Q: How many did you originally know that were transported to
      the Parkland burn unit voluntarily?

             A: One.

            Q: Did the other person stick around, to your knowledge, to
      share information with you?

             A: No.

            Q: Did you have the other individual there to treat to see if
      they needed lifesaving skills?

             A: No.

             Q: Did anybody come up to you that night and say this was
      just a horrific accident?

             A: No.




                                         3
during argument at punishment,3 that the State violated his Sixth Amendment

right to confront witnesses during argument at punishment,4 and that the State

improperly injected outside-the-record facts into the record during argument at

punishment.5

      3
      The prosecutor argued,

             See, the Defense put a case on at punishment. Did you hear
      them call any witnesses to revert or change any of the testimony that
      Ms. Holman brought out about the assaults and the years of
      domestic violence? Huh-uh. Didn’t exist, because it’s true. So you
      get to make the decision.

       Hales also argues that “the prosecutor made repeated statements
commenting upon [Hales’s] failure to testify,” but he does not direct us to any
specific statements made by the State, and we decline to guess which
statements he is referring to.
      4
      The prosecutor argued,

            She’ll make a full recovery. Yeah, they did tell her that in the
      hospital. They also don’t have mirrors in the burn unit. There’s no
      mirrors in those hospital rooms for a reason. And why do you tell
      somebody in intensive care they’re going to make a full recovery?
      To keep their spirits high enough to get through it.
      5
      The prosecutor argued,

            They brought you some people that would love and care for
      him and want to hang out with him, his sister. They can visit.
      There’s visitation days in the penitentiary.

            ....

            . . . His family can visit him in jail. Don’t make any mistakes
      about that. He’ll get visitation. He can buy a TV. That’s the life he’ll
      have.




                                         4
      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Landers v. State, 402 S.W.3d
252, 254 (Tex. Crim. App. 2013); Sample v. State, 405 S.W.3d 295, 300 (Tex.

App.—Fort Worth 2013, pet. ref’d). Further, the trial court must have ruled on the

request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule. Tex. R. App. P.

33.1(a)(2); Pena v. State, 353 S.W.3d 797, 807 (Tex. Crim. App. 2011).           A

reviewing court should not address the merits of an issue that has not been

preserved for appeal. Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App.

2010) (op. on reh’g); Sample, 405 S.W.3d at 300.

      Hales failed to preserve all of his arguments for appellate review because

he did not assert any objection to the complained-of evidence and arguments.

See Tex. R. App. P. 33.1(a)(1). We overrule his first point.

      In his second point, as best we can tell, Hales argues that the trial court

reversibly erred by overruling his objection to the State’s closing argument that

Hales had threatened Holman in the past. The prosecutor argued, “[Holman]’s a

person, I think you’ve found now, that’s lived in a relationship, based on the

testimony, that has had some issues. He has made threats before. That’s what

came out on the stand.” The trial court did not abuse its discretion by overruling




                                         5
Hales’s objection because, just as the prosecutor had alluded, Holman had

testified earlier that Hales had threatened to kill her in the past. See Brown v.

State, 270 S.W.3d 564, 570 (Tex. Crim. App. 2008) (stating that proper jury

argument includes summarizing evidence). We overrule Hales’s second point.

      In his third point, Hales complains that the prosecutor improperly injected

his opinion and inflammatorily compared Hales to perpetrators of high-profile,

multi-murder cases during voir dire and argument at punishment.6 As with the

first point, Hales failed to preserve these arguments for appellate review because

he did not assert any objection to the complained-of arguments or statements

during trial. See Tex. R. App. P. 33.1(a)(1). We overrule his third point and

affirm the trial court’s judgments.

                                                  /s/ Bill Meier

                                                  BILL MEIER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 6, 2014




      6
      The prosecutor stated that the district attorney’s office would have
pursued the death penalty had Holman died and that he did not know if he would
have been able to tolerate the injuries that Holman suffered, and the prosecutor
mentioned the “Texas Seven” during voir dire and Major Hasan from the Fort
Hood shootings during voir dire and during argument at the guilt phase.



                                        6